Citation Nr: 1047443	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  08-16 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for major depression, to 
include as secondary to a lumbar strain and/or bilateral pes 
planus.

2.  Entitlement to service connection for a left knee disability, 
to include as secondary to a lumbar strain and/or bilateral pes 
planus.

3.  Entitlement to service connection for a right knee disability 
to include as secondary to a lumbar strain and/or bilateral pes 
planus.

4.  Entitlement to an increased rating in excess of 20 percent 
for lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1976 to August 1979, and from April 1984 to November 1985.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decisions in January 2003 and February 2007 of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The January 2003 rating decision denied 
service connection for right and left knee disorders.  In 
February 2003, the Veteran entered a notice of disagreement with 
this decision.  As a statement of the case has not been issued on 
these issues, these issues will be remanded for issuance of a 
statement of the case. 

The February 2007 rating decision, in pertinent part, denied 
service connection for major depressive disorder, and denied an 
increased rating in excess of 10 percent for the service-
connected lumbar strain.  The Veteran disagreed with this 
decision in September 2007.  A rating decision in January 2010 
during the appeal increased the disability rating for lumbar 
strain to 20 percent for the rating period from May 2006, the 
date of receipt of the increased rating claim.  A statement of 
the case was issued in April 2008.  The Veteran submitted a 
timely substantive appeal in June 2008.  As the Veteran has 
continued his appeal of the issue of increased rating for lumbar 
strain, and the rating is less than the maximum under the 
applicable criteria, the claim for increased rating for lumbar 
spine disability remains on appeal.  See AB v. Brown, 6 Vet. App. 
35 (1993).  

In May 2010, the Veteran appeared at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge in St. 
Petersburg, Florida.  A transcript of that hearing is in the 
claims file.

The issues of service connection for major depressive disorder 
and for right and left knee disabilities are REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Throughout the rating appeals period, the service-connected 
lumbar strain has been manifested by symptoms which more nearly 
approximate forward flexion of 30 degrees or less when 
considering functional impairment on use; incapacitating episodes 
of IVDS have not been shown for any period.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for a 40 percent disability rating for a lumbar strain, for the 
rating period from May 31, 2006, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5237 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 
3.159, amended VA's duties to notify and to assist a claimant in 
developing information and evidence necessary to substantiate a 
claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In this case, the RO provided pre-
adjudication VCAA notice by a letter in October 2006.  The 
Veteran was notified of the type of evidence needed to 
substantiate the claims for increase, namely, evidence that the 
disabilities had increased in severity and the effect that 
worsening has on the Veteran's employment.  Additionally, the 
letter provided notice to the Veteran that VA would obtain VA 
records and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records or with his authorization VA would 
obtain any such records on his behalf.  The notice included the 
general provisions for the effective date of a claim and the 
degree of disability assignable.  For these reasons, the Board 
finds that the duty to notify the Veteran has been fulfilled.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the Veteran's 
service treatment records, as well as post-service VA treatment 
records.  The Veteran has not identified any additional pertinent 
records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in January 2007 and 
November 2009 in relation to his claim for increased disability 
rating for the lumbar strain disability.  The Board notes that 
the VA examination reports contain sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
features of the disability on appeal to provide probative medical 
evidence adequate for rating purposes.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  As there is no indication 
of the existence of additional evidence to substantiate the 
claim, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.

Principles of Evaluative Rating

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155.  
The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  
38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating 
claim or increased rating claim.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 must be considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the 
musculoskeletal system is primarily the inability, due to damage 
or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination and endurance.  Functional loss may be due to 
the absence or deformity of structures or other pathology, or it 
may be due to pain, supported by adequate pathology and evidenced 
by the visible behavior in undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.  With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of movements 
in different planes.  Inquiry will be directed to more or less 
than normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45. 

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 20 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent disability rating is assigned 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is assigned for unfavorable ankylosis 
of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5243 provides that intervertebral disc syndrome 
(IVDS) is to be rated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating IVDS Based on Incapacitating Episodes, whichever method 
results in the higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.  

The Formula for Rating IVDS Based on Incapacitating Episodes  
provides a 20 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and a 60 percent disability rating for 
IVDS with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of 
ratings under Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  The 
Veteran should not assume that the Board has overlooked pieces of 
evidence that are not specifically discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires 
only that the Board provide reasons for rejecting evidence 
favorable to the Veteran.

Increased Rating for Lumbar Strain

A review of the evidence reflects that in April 2006 a MRI of the 
lumbar spine showed a broad-based central protrusion and facet 
arthropathy at L5-S1 and severe spinal stenosis at L4-5 with disc 
extrusion.

In June 2006, the Veteran's VA primary care provider prescribed a 
two to three month course of ongoing chiropractic manipulation 
and adjustment, at least once each week, in an effort to relieve 
his back pain.  As treatment continued, he reported that he would 
feel better for only about one half after each treatment.

On January 2007 VA examination, the examiner noted that it was 
difficult to evaluate the Veteran because he had not taken his 
pain medication that day.  The Veteran did not report any bowel 
or bladder problems, but did report paresthesias, weakness in his 
legs and feet and unsteadiness.  He also gave a history of 
fatigue, decreased motion, stiffness, weakness, and pain in the 
right lumbar spine.  He stated that he usually had constant 
stabbing and throbbing pain, which radiated down his right leg.  
He stated that he had not had any incapacitating episodes in the 
previous twelve months.  He was not employed and stated that the 
effect of his low back disability on daily activities had been 
moderate and the effect on his ability to participate in sports, 
chores, recreation, and exercise had been severe.  On physical 
examination there was objective evidence of spasm on both the 
right and left, which was severe enough to result in abnormal 
gait or spinal contour, and he was stooped and walked with a an 
antalgic gait.  He also exhibited guarding, pain with motion, and 
weakness.  Range of motion testing showed flexion to 90 degrees 
with pain beginning at 45 degrees, extension to 30 degrees with 
no pain, lateral flexion of 30 degree to the right and 20 degrees 
to the left with pain throughout, and lateral rotation of 30 
degrees to the right and 20 degrees to the left with pain 
throughout.  There was no additional limitation of motion with 
repetition, but there was positive straight leg raising on the 
right.  Lasegue's sign was negative, but an X-ray showed 
degenerative disc changes of the L5-S1 level and 
electrodiagnostic testing showed no evidence of neuropathy or 
radiculopathy.  MRIs showed severe spinal stenosis at L4-5 with 
disc extrusion and moderately severe to severe stenosis at the 
L5-S1 level with central protrusion and facet arthropathy.  The 
examiner offered the opinion that the Veteran's degenerative 
joint disease and degenerative disc disease were the source of 
the majority of the Veteran's symptoms and that neither of these 
conditions was related to his service-connected chronic lumbar 
strain.  However, the examiner offered neither rationale nor any 
means of distinguishing the specific causes of the Veteran's 
symptoms.

On November 2009 VA examination, the Veteran reported that his 
back pain had worsened since the 2007 examination.  He reported 
decreased motion, stiffness, spasms, and weekly severe flare-ups, 
but no bowel or bladder problems and no weakness.  He stated that 
when he experienced a flare-up he needed to sit or lay down until 
it resolved.  He used both a cane and a brace, and reported that 
he was unable to walk more than 100 yards.  On physical 
examination, his posture was normal but his gait was antalgic and 
he walked with a cane.  There was no abnormal spinal curvature, 
but there was guarding, tenderness, and pain with motion.  Motor 
function, reflex, and sensory examinations were normal.  Range of 
motion testing showed flexion to 55 degrees, extension to 20 
degrees, lateral flexion and rotation to 25 degrees bilaterally, 
all with objective evidence of pain on the last 10 degrees of 
motion.  On repetitive motion there was objective evidence of 
pain but no additional limitation.  Lasegue's sign was positive 
and MRI showed disc protrusion with spinal canal and foraminal 
stenosis at L4-5 and a small central disc protrusion resulting in 
mild to moderate spinal canal stenosis at L5-S1.  The Veteran 
reported that he had not worked in 2 to 5 years because his low 
back pain precluded it.  He reported significant effects on his 
occupational activities, such as decreased mobility, problems 
with lifting and carrying, difficulty reaching, and pain.  He 
also reported moderate effects on exercise and recreation and 
mild effects on activities of daily living such as chores, 
traveling, bathing, and dressing.  

In a February 2009 VA neurology consultation, the Veteran 
continued to describe severe lower back pain with MRI evidence of 
impingement on the nerve roots.  The neurologist prescribed a 
series of epidural steroid injections in an attempt to relieve 
the Veteran's low back pain.

At the May 2010 Travel Board hearing, the Veteran testified that 
he experienced constant back pain which made it very difficult to 
find a comfortable position.  Oftentimes the only comfortable 
position he could find was lying on the floor, and he would 
remain in this position for long period, without even getting up 
to attend to the wants of nature.  He experienced episodes of 
pain which caused his back to lock up, sometimes as often as two 
to three times a week.  He stated that he felt his back symptoms 
warranted at least a 40 percent disability rating.  He stated 
that he could only bend forward a little bit without pain and 
that bending enough to touch his shins caused excruciating pain.  
He said that when his back locked up or spasmed that the only 
thing he could do to relieve it was to take a hot bath, but his 
wife had to help him in and out of the bathtub.  He stated that 
he had been using a back brace for quite some time, but had 
recently had heart surgery and had then developed a hernia, both 
of which prevented him from using the brace.  He described his 
daily pain as a minimum of 7 out of 10, often flaring to 10 out 
of 10.

Based on the evidence set forth above, the Board resolves 
reasonable doubt in favor of the Veteran by finding that, with 
consideration of functional impairment during flare-ups of 
disability, the Veteran's lumbar strain more nearly approximates 
forward flexion of 30 degrees or less for the entire appeal 
period from May 31, 2006, as required for a 40 percent disability 
rating.  While on physical examination the Veteran has 
demonstrated forward flexion to 45 degrees with pain, the Board 
notes that the Veteran's physicians have frequently sought 
additional methods of treating the Veteran's low back pain, 
including weekly chiropractic manipulation and epidural steroid 
injections, which reflect judgment by the treating physicians 
that he manifested a significant low back disability.  In 
addition, the Board acknowledges the Veteran' testimony at the 
personal hearing, supported by that of his wife, that his pain 
often reduces him to lying on the floor, sometimes to the point 
of not arising to attend to the wants of nature.  Resolving 
reasonable doubt in the Veteran's favor, the Board finds that the 
criteria for a 40 percent rating for the entire appeal period 
have been met.  

However, as the 40 percent disability rating is only more nearly 
approximated and not full satisfied, entitlement to a still 
higher, i.e., 60 percent, disability rating under the General 
Rating Formula is not shown for any period of claim.  A review of 
the record indicated that the Veteran has not experienced any 
incapacitating episodes, as defined in Note (1) to Diagnostic 
Code 5243; therefore, a higher disability rating under the 
Formula for Rating IVDS is likewise not shown.  Further, the 
Veteran indicated at the Board hearing that he sought only a 40 
percent disability rating for the lumbar strain; therefore, the 
grant of a 40 percent disability rating in this Board decision 
constitutes a full grant of the benefits sought on appeal as to 
this issue.  

Thus, the Veteran meets the criteria for a 40 percent rating, but 
not higher, for the service-connected lumbar strain for the 
entire appeal period from May 31, 2006.  In so deciding, the 
Board finds the Veteran's description of low back symptomatology 
to be credible and corroborated by the medical evidence.  In 
fact, the Board relied upon the credibility of the Veteran's lay 
report of symptoms to find support for additional limitation of 
motion due to painful motion, fatigue, decreased motion, 
stiffness, and weakness in order to apply the benefit of the 
doubt doctrine on his behalf in awarding a 40 percent rating.  
The preponderance of the evidence is against a rating greater 
than 40 percent, and the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.  The threshold factor for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the available schedular 
rating for a service-connected disability is inadequate.  There 
must be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the rating criteria reasonably describe the 
Veteran's disability levels and symptomatology, and provided for 
higher ratings for more severe symptoms.  The Board finds that 
the Veteran's symptoms and impairment due to the low back 
disability are encompassed by the rating assigned.  Specifically, 
the Veteran's major symptoms and functional impairments of 
limitation of forward flexion of the lumbar spine, with pain on 
movement that limits flexion, and periods of flare-ups analogous 
to incapacitation due to back pain, fatigue, decreased motion, 
stiffness, weakness, guarding, and tenderness are expressly 
encompassed by the rating criteria.  These orthopedic factors 
have been considered as they limit ranges of motion, both forward 
flexion of the thoracolumbar spine and combined ranges of motion.  
Also considered were the abnormal spinal contours and abnormal 
(antalgic) gait.  See Diagnostic Code 5237; 38 C.F.R. §§ 4.10, 
4.40, 4.45; DeLuca, 
8 Vet. App. at 202.  For these reasons, the Board finds that the 
schedular criteria are adequate to rate the Veteran's service-
connected lumbar strain.  As the disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
ratings are adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1). 


ORDER

A 40 percent rating, but no higher, for lumbar strain is granted. 


REMAND

In regards to the claim of service connection for Major 
Depressive Disorder, to include as secondary to lumbar strain 
and/or bilateral pes planus, further development is required in 
order to properly adjudicate this claim.  The evidence includes 
that Veteran's and his wife's testimony that his depressive 
symptoms are worse when the back pain is worse, although an 
October 2006 VA examiner wrote the Veteran's report that the 
depression does not coincide with his back pain.

The record shows that at a Social Security Disability 
examination, in September 2006, the examining psychiatrist 
diagnosed major depression, and noted a need to "Rule Out" Pain 
Disorder Associated with a general medical condition or  
psychological factors (somatoform disorder), and a need to rule 
out alcohol and/or cocaine abuse.  The psychiatric examiner also 
stated that the Veteran's pain appeared to be a large source of 
his mood disturbance, although he noted that the Veteran was 
vague, lacking in details, and inconsistent with other date which 
raised validity questions, and indicated that the professional 
opinions offered should be viewed only as tentative comments 
which were being offered for further review and revision, pending 
more accurate sources of information regarding the Veteran's true 
problems, complaints, and history.  

On October 2006 VA psychiatric examination, the examiner offered 
the opinion that, although the Veteran's Major Depressive 
Disorder was not caused by his lumbar strain, it could be 
exacerbated thereby or otherwise prevented from going into 
remission.  

Under 38 C.F.R. § 3.310, any increase in severity of a non-
service-connected disease or injury that is proximately due to or 
the result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, will 
be service connected.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that a 
current disability exists, and 
(2) that the current disability was either (a) proximately caused 
by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

Based on the statements offered by the Social Security and VA 
examiners, clarification is required as to whether the Veteran's 
major depressive disorder is aggravated (permanently worsened in 
severity) by his service-connected lumbar strain and/or bilateral 
pes planus, to include by the pain resulting therefrom.  If 
possible, clarification on this point should be sought from the 
VA examiner of record who conducted the October 2006 VA 
psychiatric examination; if such clarification is not possible, 
an additional VA mental disorders examination with medical 
opinion will be necessary.

On the claims of service connection for right and left knee 
disabilities, to include as secondary to other service-connected 
disabilities, a rating decision of January 2003 denied service 
connection.  The Veteran properly filed a timely appeal of this 
rating decision in February 2003.   To date, the RO has not 
issued a Statement of the Case which addresses these claims.  
Therefore, these claims must be remanded to the RO for a 
Statement of the Case regarding entitlement to service connection 
for right and left knee disabilities.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  

The Board notes that the Veteran provided testimony at the May 
2010 Travel Board hearing regarding his claims of service 
connection for his knees.  This evidence should be considered by 
the RO when the claims are adjudicated.

Accordingly, the issues of service connection for major 
depressive disorder and service connection for right and left 
knee disabilities are REMANDED for the following actions:

1.  Seek written clarification from the 
October 2006 VA examiner of record regarding 
whether, in his opinion, the Veteran's Major 
Depressive Disorder is aggravated (that is, 
permanently worsened in severity) by the 
service-connected lumbar strain and/or 
bilateral pes planus.  If the VA psychiatric 
examiner who conducted the October 2006 
examination is not available or is otherwise 
unable to offer such clarification, the 
Veteran should be afforded an additional VA 
psychiatric (mental disorders) examination to 
address the question of relationship, if any, 
between service-connected disabilities and 
depression.  

A copy of the relevant documents in the 
claims file should be provided to the 
examiner for review, and the examiner should 
provide a rationale for any opinion(s) 
rendered.  

2.  Issue a statement of the case regarding 
the issues of service connection for 
disabilities of the right and left knees, to 
include as secondary to the service-connected 
lumbar strain and/or bilateral pes planus.  
The Veteran should be apprised of his right 
to submit a substantive appeal as to this 
issue and to have his claim reviewed by the 
Board. 

3.  Undertake any and all development deemed 
essential and re-adjudicate the claims.  (The 
claims of service connection for the right 
and left knee disorders need only be 
developed and adjudicated if the Veteran 
timely submits a substantive appeal on these 
issues.)  The testimony provided at the May 
2010 Travel Board hearing regarding these 
claims should be considered in the course of 
any re-adjudication of the claims.  If any 
aspect of the decision remains adverse to the 
Veteran, then provide him and his 
representative a supplemental statement of 
the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination or reexamination, 
as failure to do so may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


